Citation Nr: 1104951	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  02-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bladder condition to 
include as secondary to service-connected hysterectomy.  

2. Entitlement to service connection for a left foot disability 
to include as secondary to service-connected disabilities.  

3. Entitlement to an initial compensable rating for residuals of 
repair of the rectus abdominal muscle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1980 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in August 2001, in May 2005, 
and in March 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In November 2008, the Veteran clarified that she did not want a 
hearing before the Board.  

In December 2008, the Board reopened the claim of service 
connection for a left foot disability and remanded the claim as 
well as the claim of service connection for a bladder condition 
and the claim for increase for the abdominal muscle.  As the 
requested development has been substantially completed on the 
claim of service connection for a bladder condition, no further 
action to ensure compliance with the remand directive is 
required.  Further development is needed on the claim for 
increase for the abdominal muscle.  Stegall v. West, 11 Vet. App. 
268 (1998).  And further development is needed on the claim of 
service connection for a left foot disability. 

In August 2009, the Veteran raised the claim of a helpless child, 
K.N.G., which is referred to the RO for appropriate action.  

The claim of service connection for the left foot disability and 
the claim for increase for the abdominal muscle are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  







FINDING OF FACT

A bladder condition was not manifested during service and a 
bladder condition is not caused by or made worse by the service-
connected hysterectomy.  


CONCLUSION OF LAW

A bladder condition was not incurred in or aggravated by service 
and a bladder condition is not proximately due to or aggravated 
by the service-connected hysterectomy.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the claim of service connection for a bladder condition, the 
RO provided post-adjudication VCAA notice by letters, dated in 
March 2006 and in January 2009.  The Veteran was notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified of the evidence necessary to substantiate a 
claim of secondary service connection, that is, evidence of a 
relationship between the claimed condition and a service-
connected condition.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that she could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with her authorization VA would 
obtain any non-Federal records on her behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  




The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim of service connection 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records and afforded the 
Veteran a VA examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).


For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other substantive 
changes were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.


The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Bladder Condition

Facts

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a bladder abnormality  

After service, in February 1998, the Veteran underwent a 
hysterectomy.  In a rating decision in May 1998, the RO granted 
service connection for the hysterectomy, secondary to service-
connected endometriosis.  





VA records show that in June 2001 a CT scan showed a collapsed 
bladder.    

On VA examination in January 2003, the Veteran complained of 
urinary urgency, tightness and pressure in the abdominal region. 

In a statement in July 2003, and during the hearing in October 
2007, the Veteran argued that the bladder collapsed was due, in 
part, to the service-connected hysterectomy.  

On VA examination in June 2009, the Veteran complained of daily 
urinary incontinence.  The examiner noted that the Veteran had 
developed progressively worse symptoms of urinary incontinence 
over the last two years.  The examiner concluded that the urinary 
incontinence was likely due to detrusor instability, rather than 
as a result of the hysterectomy.  

Analysis

On the basis of the service treatment records alone, a bladder 
condition was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a) is not established. 

As a bladder disability was not noted in service, as there is no 
competent evidence either contemporaneous with or after service 
that bladder symptoms were otherwise noted, that is, observed 
during service, and as the Veteran has not asserted in statements 
otherwise, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).  







As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, 
lay evidence can serve to support a claim for service connection.  

The Veteran is competent to describe urinary symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an illness, which are within the realm of 
personal knowledge, but lay testimony is not competent to prove a 
particular injury or illness).  Although the Veteran as a lay 
person is competent to describe urinary symptoms, the lay 
evidence is not competent to prove that a bladder condition is 
present, unless under case law the claimed disability has been 
found to be capable of lay observation.  Savage at 498 (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation). 

A bladder condition is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage at 498. 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, a lay person is competent to identify a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.   Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).


Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of a bladder condition cannot be 
made by the Veteran as a lay person based on mere personal 
observation, that is, perceived by visual observation or by any 
other of the senses, a bladder condition is not a simple medical 
condition that the Veteran is competent to identify.  And it is 
not argued or shown that the Veteran is otherwise qualified 
through specialized education, training, or experience to offer a 
diagnosis of a bladder condition.  

Where, as here, there is a question of the presence or a 
diagnosis of a bladder condition, not capable of lay observation 
by case law, and a bladder condition is not a simple medication 
condition under Jandreau for the reason expressed, there is no 
competent lay evidence that a bladder condition was present in 
service, the 

As for the Veteran describing a contemporaneous medical diagnosis 
and symptoms described by the Veteran that later support a 
diagnosis by a medical professional, there is no evidence that a 
health-care professional that has associated a bladder condition 
to an injury, disease, or event in service. 

As there is no favorable competent evidence that a bladder 
condition is associated with an injury, disease, or event in 
service, the preponderance of the evidence is against the claim 
based on the initial diagnosis after service under 38 C.F.R. 
§ 3.303(d). 

To the extent the Veteran has expressed the opinion that the 
bladder condition is related or secondary to the service-
connected hysterectomy, the Veteran's opinion as a lay person is 
limited to inferences that are rationally based on the Veteran's 
perception and does not require specialized knowledge, education 
training, or experience.






Here the question of the relationship between the bladder 
condition and the service-connected hysterectomy is not a simple 
medical condition as the Veteran as a lay person is not competent 
to declare either the presence or diagnosis of a bladder 
condition based on personal observation, so that any inference 
based on what is not personally observable cannot be competent 
lay evidence.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized education, training, or experience 
to offer an opinion on the relationship between the bladder 
condition and the service-connected hysterectomy. 

As the Board does not find the Veteran competent to establish the 
presence of a bladder condition or to express an opinion on the 
cause of the disability, the Board need not reach the question of 
whether or not the Veteran's statements are credible. 

The competent evidence of record consists of the report of VA 
examination in June 2009, wherein the VA examiner, a physician, 
who is qualified through specialized education, training, or 
experience to offer a medical opinion, concluded that the urinary 
incontinence was likely due to detrusor instability, rather than 
as a result of the hysterectomy.  Based on the competency of the 
physician, the evidence is credible.  And as the evidence is 
uncontroverted by other competent and credible evidence, the 
Board finds this evidence persuasive on a material issue of fact 
under 38 C.F.R. § 3.310, secondary service connection, that is, 
the bladder condition is not caused by or aggravated by the 
service-connected hysterectomy, which opposes rather than 
supports the claim.








In this case, where the presence or diagnosis of a bladder 
condition is not capable of lay observation by case law, and a 
bladder condition is not a simple medication condition under 
Jandreau and Davidson for the reason expressed, and as there is 
no competent evidence that a bladder condition was present in 
service and as there is no competent evidence that the bladder 
condition was caused by or aggravated by the service-connected 
hysterectomy, the preponderance of the competent and credible 
evidence, which opposes rather than supports the claim, weighs 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

ORDER 

Service connection for a bladder condition to include as 
secondary to service-connected hysterectomy is denied.


REMAND

On the claim of service connection for a left foot disability, 
the service treatment records show that in October 1981 the 
Veteran complained of a painful left foot.   The pertinent 
finding was multiple calluses on the plantar aspect of the feet, 
which were reduced.  On separation from service, no left foot 
abnormality, including calluses, was shown. 

After service, VA records show that in June 2002 the Veteran was 
seen in the podiatry clinic and the pertinent finding was plantar 
keratoses on the left foot.  In December 2002, the assessment 
included intractable plantar keratosis and hyperkeratoses.  






In August 2003, calluses on the left great toe and on the left 
little toe were noted.  In April 2004, there were callosities on 
the left foot at the fifth and third metatarsal heads.  On VA 
examination in September 2006, calluses were also noted.  On VA 
examination in June 2009, the diagnosis was left plantar 
callosities over the second and fourth metatarsal heads.  After 
reviewing the claims folder, the VA examiner concluded that there 
is no relationship between the left foot disability and the 
service-connected left ankle disability and service-connected 
left knee disability.  

As the evidence of record is insufficient to decide the claim of 
service connection for left foot calluses on a direct basis, 
further development under the duty to assist is needed. 

On the claim for increase for the abdominal muscle, in the remand 
in December 2008, the Board noted that the disability is rated 
under Diagnostic Code 5319, involving Muscle Group XIX, which 
affects flexion of the lumbar spine, and the Board directed that 
the Veteran be afford a VA examination to determine range of 
motion, including flexion, of the lumbar spine.  

On VA examination in June 2009, range of motion was reported for 
lateral flexion, but not for forward flexion.  As the function of 
the rectus abdominal muscle is to forward flex the spine, the 
evidence of record is insufficient to decide the claim, and 
further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA podiatry 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that:



The current left plantar callosities, 
first documented after service in 2002, 
are related to the calluses on the plantar 
aspect of the left foot in service in 
October 1981.  

In formulating the opinion, the VA 
examiner is asked to consider whether the 
current disability is a progression of the 
condition noted in service; or, a new and 
separate condition that developed after 
service.  

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service findings are not more likely than 
any other to cause the current left 
plantar callosities and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.  

2.  Afford the Veteran a VA examination to 
determine the level of impairment due to 
the service-connected residuals of repair 
of the rectus abdominal muscle. 

The examiner is asked to describe range of 
motion of the lumbar spine in degrees of: 



a).  Forward flexion and lateral flexion, 
right and left; and,   

b).  Any additional limitation of forward 
flexion or lateral flexion, considering 
functional loss due to pain, weakness, 
fatigability, painful motion, including 
during flare- ups or with repetitive use, 
if feasible, in terms of degrees of 
additional limitation of forward flexion or 
lateral flexion. 

3.  Following completion of the above, 
adjudicate the claim of service connection 
of a left foot disability to include 
calluses and the claim of increase for the 
abdominal muscle.  If any benefit sought 
remains denied, provide the Veteran her 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


